BEAUCHAMP, Judge.
Appellant was convicted for the theft of one head of cattle and his punishment assessed at confinement in the penitentiary for two years.
On the 15th day of July, 1939, appellant went to a cold storage plant in the town of Brady, with the carcass of a beef which he placed on storage and sold to them a hide of the same size as the carcass. Upon inspection later, this hide proved to have the brand of J. S. Wall, the prosecuting witness. Appellant also sold the carcass of the animal to another party who paid him $29.00 for it.
There is found in the transcript the signed statement of the appellant to the eifect that he found the animal from which the hide came, dead and swollen, in the McShan pasture adjoining that of Wall; that he took the hide from this animal and carried it to the market at about the same time that he placed the carcass of another animal in storage there. He said in said statement that he thereafter burned the carcass of the dead animal. However, as a witness in the case he told a different statement, and it is sufficient to say that there is evidence to amply support the finding of the jury.
*217The record is without bills of exception and places nothing further before us for consideration.
The judgment of the trial court is affirmed.